Name: 94/52/ECSC: Commission Decision of 20 December 1993 concerning the conclusion on behalf of the European Coal and Steel Community of the Additional Protocol between the Community and the Czech Republic to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs
 Date Published: 1994-01-29

 Avis juridique important|31994D005294/52/ECSC: Commission Decision of 20 December 1993 concerning the conclusion on behalf of the European Coal and Steel Community of the Additional Protocol between the Community and the Czech Republic to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part Official Journal L 025 , 29/01/1994 P. 0034 - 0034 Finnish special edition: Chapter 11 Volume 28 P. 0045 Swedish special edition: Chapter 11 Volume 28 P. 0045 COMMISSION DECISION of 20 December 1993 concerning the conclusion on behalf of the European Coal and Steel Community of the Additional Protocol between the Community and the Czech Republic to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (94/52/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Having regard to the conclusions of the European Council which has taken place in Copenhagen on 21 and 22 June 1993, Whereas the Commission has negotiated on behalf of the Communities with the Czech Republic an Additional Protocol to the Interim Agreement on trade and trade-related matters; Whereas it is necessary to approve this Additional Protocol; Whereas the conclusion of the Additional Protocol is necessary to attain the objectives of the Community set out in particular in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community; Whereas the Treaty did not make provision for all the cases covered by this Decision; Having consulted the Consultative Committee and with the unanimous assent of the Council, HAS DECIDED AS FOLLOWS: Article 1 The Additional Protocol between the Community and the Czech Republic to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic of the other part is hereby approved on behalf of the European Coal and Steel Community. This text is attached to this Decision (1). Article 2 The President of the Commission shall give the notification provided for in Article 8 of the Additional Protocol on behalf of the European Coal and Steel Community. Done at Brussels, 20 December 1993. For the Commission The president Jacques DELORS (1) See page 12 of this Official Journal.